DETAILED ACTION
This Office Action is in response to the application filed on 03 May 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leobandung et al. (US 2016/0148832 A1; hereinafter Leobandung).
In regards to claim 16, Leobandung teaches an integrated circuit device, comprising: 
a substrate (102) [0020] that includes a plurality of fins (e.g. fig. 1B), wherein a first fin (fig. 1B: e.g. three-pronged fin element) of the plurality of fins includes a source/drain feature (e.g. fig. 9B: evidenced by (114); [0027]); 
a spacer layer (108) [0022] disposed between the plurality of fins (e.g. fig. 3B); 
an interconnect conductor (110/111) [0023] disposed between and along sidewalls of the plurality of fins such that the interconnect conductor is below the source/drain feature and 
a set of capping layers (fig. 10B: e.g. (118)) disposed on the interconnect conductor [0030]; and 
a contact (120) [0031] coupled to the source/drain feature (fig. 11B), wherein the contact extends through the set of capping layers to couple to the interconnect conductor (fig. 11B: e.g. (120) contacts (111)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 9-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung in view of Park et al. (US 2018/0254246 A1; hereinafter Park).
In regards to claim 1, Leobandung teaches a method of forming a semiconductor device, comprising: 
forming a first fin element (fig. 1B: e.g. three-pronged fin element) and a second fin element (fig. 1B: e.g. two-pronged fin element) on a substrate (102) [0020]; 
conformally depositing a spacer layer (108) [0022] over the first fin element, the second fin element and the substrate (e.g. fig. 3B); 
selectively forming (evidenced in fig. 5B) a first metal layer (110) between the first fin element and the second fin element [0023]; 
depositing a first dielectric capping layer (118) over the first metal layer and the spacer layer (fig. 10B; [0030]);  
forming a first source/drain feature (fig. 9B: evidenced by (114) over the three-pronged fin element) over the first fin element [0027]; and 
forming a second metal layer (120) electrically coupled to the first source/drain feature and the first metal layer (fig. 11B; [0031]). 
Leobandung appears to be silent as to, but does not preclude, the limitations of depositing a second dielectric capping layer over the first dielectric capping layer. Park teaches the limitations of depositing a second dielectric (154) capping layer over the first dielectric capping layer (152) [0056]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Leobandung with the aforementioned limitations taught by Park to adjust the size and pitch of device elements (Park [0003]).
In regards to claim 2, the combination of Leobandung and Park teaches the limitations discussed above in addressing claim 1. Park further teaches the limitations wherein a composition of the first dielectric capping layer (152) is different from a composition of the second dielectric capping layer (154) [0056]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Leobandung with the aforementioned limitations taught by Park to adjust the size and pitch of device elements (Park [0003]).
In regards to claim 4, the combination of Leobandung and Park teaches the limitations discussed above in addressing claim 1. Leobandung further teaches the limitations wherein the Park further teaches the limitations wherein the depositing of these second dielectric capping layer comprises conformally depositing the second dielectric capping layer over the first dielectric capping layer ([0056]: evidenced by the CVD/ALD formation of (154)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Leobandung with the aforementioned limitations taught by Park to adjust the size and pitch of device elements (Park [0003]).
In regards to claim 6, the combination of Leobandung and Park teaches the limitations discussed above in addressing claim 1. Leobandung further teaches the limitations further comprising: forming a second source/drain feature (fig. 9B: e.g. (114)) over the second fin element [0027], wherein, after the forming of the second metal layer, the second metal layer is isolated from the second source/drain feature by at least the first dielectric capping layer and the second dielectric capping layer (fig. 11B: e.g. portions of (120) are insulated from (114) over the two-pronged fin elements by portions of (118)).
In regards to claim 9, the combination of Leobandung and Park teaches the limitations discussed above in addressing claim 1. Leobandung further teaches, e.g. in fig. 11B, the limitations wherein the forming of the second metal layer (102) includes etching a contact recess (evidenced by (120) recessed into (118)) by selectively etching the first dielectric capping layer (118).
In regards to claim 10, the combination of Leobandung and Park teaches the limitations discussed above in addressing claim 1. Park further teaches the limitations wherein the forming of the second metal layer (160) [0031] comprises forming the second metal layer in contact with the first dielectric capping layer (152) [0030] and the second dielectric capping layer (154) [0030]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to Leobandung with the aforementioned limitations taught by Park to adjust the size and pitch of device elements (Park [0003]).
In regards to claim 11, Leobandung teaches a method, comprising: 
receiving a workpiece that includes a substrate (102) [0020] and a plurality of fins (fig. 1B: e.g. three-pronged and two-pronged fin elements) extending from the substrate; 
conformally depositing a spacer layer (108) [0020] between the plurality of fins and on the substrate between the plurality of fins (e.g. fig. 3B); 
forming a buried interconnect conductor (110) [0023] on the spacer layer and between the plurality of fins such that the spacer layer is sandwiched between the buried interconnect conductor and the substrate (e.g. fig. 5B); 
forming a set of capping layers (118) [0030] on the buried interconnect conductor between every two adjacent fins of the plurality of fins (fig. 10B); 
forming a contact recess (fig. 11B: evidenced by (120)) through the set of capping layers that exposes the buried interconnect conductor (fig. 11B: evidenced by (120) contacting (111); [0031]); and 
forming a conductive feature (120) [0031] in the contact recess that is electrically coupled to the buried interconnect conductor (fig. 11B). 
Leobandung appears to be silent as to, but does not preclude, the limitations of a first capping layer and a second capping layer over the first capping layer. Park
In regards to claim 12, the combination of Leobandung and Park teaches the limitations discussed above in addressing claim 11. Leobandung further teaches the limitations wherein the forming of the contact recess includes selectively etching (fig. 11B: evidenced by the pattern of (118)) the first capping layer (118) [0030] of the set of capping layers (e.g. fig. 11B).
In regards to claim 15, the combination of Leobandung and Park teaches the limitations discussed above in addressing claim 11. Leobandung further teaches the limitations wherein the spacer layer (108) is disposed between a first fin (fig. 1B: e.g. three-pronged fin element) of the plurality of fins and the buried interconnect conductor (fig. 11B: (110/111)) [0023]. Park further teaches the limitations of an element between the first fin and the conductive feature (e.g. (114) on the side of (120)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Leobandung with the aforementioned limitations taught by Park to adjust the size and pitch of device elements (Park [0003]).
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung as applied to claim 16 above, in view of Park.
In regards to claim 19, Leobandung teaches the limitations discussed above in addressing claim 16. Leobandung appears to be silent as to, but does not preclude, the limitations wherein the set of capping layers comprises a first capping layer and a second capping layer disposed over the first capping layer, wherein the contact is in direct contact with the first capping layer and the second capping layer. Park teaches the limitations wherein the set of capping layers comprises a first capping layer (152) [0030] and a second capping layer (154) [0030] disposed over the first capping layer, wherein the contact (160) [0031] is in direct contact with the first capping layer and the second capping layer (e.g. fig. 1B). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Leobandung with the aforementioned limitations taught by Park to adjust the size and pitch of device elements (Park 
In regards to claim 20, Leobandung teaches the limitations discussed above in addressing claim 19. Leobandung appears to be silent as to, but does not preclude, the limitations wherein the first capping layer includes a low-k dielectric material and the second capping layer includes a high-k dielectric material. Park teaches the limitations wherein the first capping layer (152) ([0056]: e.g. a silicon containing capping layer) includes a low-k dielectric material and the second capping layer (154) includes a high-k dielectric material ([0056]: e.g. aluminum oxide). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Leobandung with the aforementioned limitations taught by Park to adjust the size and pitch of device elements (Park [0003]).
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leobandung and Park as applied to claims 1 and 4 above, and further in view of Lee et al. (US 2016/0329414 A1; hereinafter Lee).
In regards to claim 3, the combination of Leobandung and Park teaches the limitations discussed above in addressing claim 1. Park further teaches the limitations of a first dielectric capping layer (152) ([0056]: silicon containing cap layer) and a second dielectric capping layer (154), wherein the second dielectric capping layer comprises HfO2, ZrO2, or Al2O3 ([0056]: e.g. aluminum oxide).
The combination of Leobandung and Park appears to be silent as to, but does not preclude, the limitations wherein the first dielectric capping layer comprises SiCN, SiOC, or SiOCN. Lee teaches the limitations wherein the first dielectric capping layer comprises SiCN, SiOC, or SiOCN (154) [0118]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Leobandung and Park with the aforementioned limitations taught by Lee to use a capping layer as an etch mask (Lee [0149]).
In regards to claim 5, the combination of Leobandung and Park teaches the limitations discussed above in addressing claim 4. The combination of Leobandung and Park appears to be silent as Lee teaches the limitations further comprising: after the depositing of the second dielectric capping layer, planarizing the first dielectric capping layer and the second dielectric capping layer to expose top surfaces of the first fin element, the second fin element, and the spacer layer [0119]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Leobandung and Park with the aforementioned limitations taught by Lee to use a capping layer as an etch mask (Lee [0149]).
Claim(s) 7, 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 1 and 11 above, and further in view of Cheng et al. (US 2020/0027959 A1; hereinafter Cheng).
In regards to claim 7, the combination of Leobandung and Park teaches the limitations discussed above in addressing claim 1. The combination of Leobandung and Park appears to be silent as to, but does not preclude, the limitations wherein the selectively forming of the first metal layer comprises: depositing a seed layer on the spacer layer; removing the seed layer from vertical surfaces of the spacer layer while the seed layer on a horizontal surface of the spacer layer between the first fin element and the second fin element remains; and selectively depositing the first metal layer on the seed layer between the first fin element and the second fin element. Cheng teaches the limitations wherein the selectively forming of the first metal layer comprises: depositing a seed layer [0065] on the spacer layer (24) [0065] (e.g. fig. 12); removing the seed layer ([0065]: evidenced by the layer being a sacrificial layer) from vertical surfaces of the spacer layer while the seed layer on a horizontal surface of the spacer layer between the first fin element and the second fin element remains (e.g. fig. 12); and selectively depositing the first metal layer (40) on the seed layer between the first fin element and the second fin Leobandung and Park with the aforementioned limitations taught by Cheng to tailor and improve the electrical characteristics of a device (Cheng [0065]).
In regards to claim 8, the combination of Leobandung, Park, and Cheng teaches the limitations discussed above in addressing claim 7. Cheng further teaches the limitations wherein the seed layer comprises amorphous silicon [0065]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Leobandung and Park with the aforementioned limitations taught by Cheng to tailor and improve the electrical characteristics of a device (Cheng [0065]).
In regards to claim 14, the combination of Leobandung and Park teaches the limitations discussed above in addressing claim 11. The combination of Leobandung and Park appears to be silent as to, but does not preclude, the limitations wherein the forming of the contact recess is self-aligned by the spacer layer. Cheng teaches the limitations herein the forming of the contact recess is self-aligned by the spacer layer [0062]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Leobandung and Park with the aforementioned limitations taught by Cheng to tailor and improve the electrical characteristics of a device (Cheng [0065]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leobandung and Park as applied to claim 12 above, and further in view of Zhu et al. (US 2009/0057765 A1; hereinafter Zhu).
In regards to claim 13, the combination of Leobandung and Park teaches the limitations discussed above in addressing claim 12. The combination of Leobandung and Park appears to be silent as to, but does not preclude, the limitations wherein the selectively etching of the first capping layer Zhu teaches the limitations wherein the selectively etching of the first capping layer undercuts the second capping layer of the set of capping layers such that portions of the first capping layer underneath and on either side of the second capping layer are removed [0044]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Leobandung and Park with the aforementioned limitations taught by Zhu to decrease the size of FinFET devices (Zhu [0009]).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung as applied to claim 16 above, and further in view of Zhu.
In regards to claim 18, Leobandung teaches the limitations discussed above in addressing claim 16. Leobandung appears to be silent as to, but does not preclude, the limitations wherein the contact undercuts the set of capping layers. Zhu teaches the limitations wherein the contact undercuts the set of capping layers [0044]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Leobandung and Park with the aforementioned limitations taught by Zhu to decrease the size of FinFET devices (Zhu [0009]).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812